Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/21.  Applicant argues that there is no serious burden on the Examiner to examine the groups together.  The Examiner respectfully disagrees.  The two inventions are separate and distinct and a time burden on the examination of two distinct inventions having different required search strings is present.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Placer (US 20090044854).
As to claim 10, Placer is directed to a solar assembly (Figure 2) comprising:
A support structure (roof, 11); 
A plurality of solar modules, each module being supported by the support structure (12ab), and
A plurality of clip angle brackets configured to attach the plurality of solar modules to the support structure (20), wherein
The plurality of clip angle brackets are further configured to create an overlap between a first solar module and a second solar module, the second solar module being adjacent to the first solar module (overlap shown in Figure 2).
Regarding claim 19, the reference teaches gaskets configured to fill gaps at non-overlapping edges (19).
Regarding claim 20, the support structure is a roof with beams which read on a dual-tilt support beam (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Placer (US 20090044854) as applied to claim 10 above, and further in view of Wallace (US 4416265).
Regarding claims 11 and 13, Applicant is directed above for a full discussion of Placer as applied to claim 10.  The reference fails to teach a drip edge.  Wallace is directed to a solar collector configuration for a roof (abstract) and teaches providing flashing/drip edge between two adjacent components to prevent precipitation dripping and collection between components (column 6, lines 18-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide flashing/drip edge between two adjacent modules as taught by Wallace to the device of Placer to prevent precipitation with a reasonable expectation of success. 
Regarding claim 12, the prior art teaches the drip edge as claimed.  The requirement for the drip edge being integrally formed is a product by process limitation and does not hold patentable weight in the claim.  The prior art device is not structurally distinguished from the instantly required device.

Regarding claim 15, the prior art teaches the flashing being flexible (thin metal of Wallace, column 6 lines 18-34 has some degree of flexibility).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Placer (US 2009004854) as applied to claim 10 above, and further in view of Wolf (US 4765107).
Regarding claims 16-17, Applicant is directed above for a full discussion of Placer as applied to claim 10.  The reference fails to teach a gutter disposed to guide precipitation and a downspout.
Wolf is directed to a roof system comprising a gutter system and downspout for directing water away from and undesired location to a desired ground location (abstract and column 2, lines 32-40).  A skilled artisan would have been motivated to include the gutter/downspout configuration of Wolf in the structure of Placer to achieve desired precipitation movement with a reasonable expectation of success.
Regarding claim 18, though the prior art fails to specifically teach the two rows of solar modules being angled toward the gutter, a skilled artisan would readily appreciate that if the purpose of the modified gutter structure is to direct precipitation away from the modules, then the precipitation must be guided toward the gutters in order for the to function as designed.  Therefore it is well within purview of a skilled artisan to select such a modification as a mere design choice to achieve the desired overall function.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726